                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS


SECURITIES AND EXCHANGE              )
COMMISSION,                          )
                                     )
               Plaintiff,            )   CIVIL ACTION NO.
                                     )   12-11669-DPW
                                     )
     v.                              )
                                     )
                                     )
BRETT HAMBURGER,                     )
                                     )
               Defendant.            )


          FINAL JUDGMENT AS TO DEFENDANT BRETT HAMBURGER
                         September 6, 2019

     WHEREAS, Plaintiff Securities and Exchange Commission

(“Commission”) filed a Complaint, and defendant Brett Hamburger

(“Hamburger”) answered the Complaint;

     WHEREAS, the Commission moved for summary judgment on its

claims against Hamburger, and the parties thereafter briefed and

argued this motion; and

     WHEREAS, the Court issued a Memorandum and Order granting

the Commission’s motion for summary judgment against Hamburger:

                                I.

     IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant

Hamburger is permanently restrained and enjoined from violating,

directly or indirectly, Section 10(b) of the Securities Exchange
Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule

10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using

any means or instrumentality of interstate commerce, or of the

mails, or of any facility of any national securities exchange,

in connection with the purchase or sale of any security:

     (a)   to employ any device, scheme, or artifice to defraud;

           or

     (b)   to engage in any act, practice, or course of business

           which operates or would operate as a fraud or deceit

           upon any person.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the

foregoing paragraph also binds the following who receive actual

notice of this Final Judgment by personal service or otherwise:

(a) Defendant Hamburger’s officers, agents, servants, employees,

and attorneys; and (b) other persons in active concert or

participation with Defendant Hamburger or with anyone described

in (a).

                                II.

     IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendant Hamburger is permanently restrained and enjoined from

violating Section 17(a) of the Securities Act of 1933 (the

“Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of

any security by the use of any means or instruments of

                                 2
transportation or communication in interstate commerce or by use

of the mails, directly or indirectly:

     (a)   to employ any device, scheme, or artifice to defraud;

     (b)   to engage in any transaction, practice, or course of

           business which operates or would operate as a fraud or

           deceit upon the purchaser.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the

foregoing paragraph also binds the following who receive actual

notice of this Final Judgment by personal service or otherwise:

(a) Defendant Hamburger’s officers, agents, servants, employees,

and attorneys; and (b) other persons in active concert or

participation with Defendant Hamburger or with anyone described

in (a).

                               III.

     IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendant Hamburger is permanently restrained and enjoined from

violating Section 15(a) of the Exchange Act [15 U.S.C. §

78o(a)], by using the mails, or any means or instrumentality of

interstate commerce, to effect transactions in, or to induce or

attempt to induce the purchase or sale of, securities without

being registered as a broker or dealer or associated with a

registered broker or dealer in accordance with Section 15(b) of

the Exchange Act, 15 U.S.C.§ 78o(b).

                                 3
     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the

foregoing paragraph also binds the following who receive actual

notice of this Final Judgment by personal service or otherwise:

(a) Defendant Hamburger’s officers, agents, servants, employees,

and attorneys; and (b) other persons in active concert or

participation with Defendant Hamburger or with anyone described

in (a).

                                IV.

     IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendant Hamburger is liable for disgorgement of $414,744.37,

representing profits gained from his unlawful conduct, together

with prejudgment interest thereon in the amount of $124,918.52,

for a total of $539,662.89.   Defendant shall satisfy this

obligation by paying $539,662.89 to the Commission within 14

days after entry of this Final Judgment.

     Defendant Hamburger may transmit payment electronically to

the Commission, which will provide detailed ACH transfer/Fedwire

instructions upon request.    Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm.   Defendant may also

pay by certified check, bank cashier’s check, or United States

postal money order payable to the Commission, which shall be

delivered or mailed to

                                 4
     Enterprise Services Center
     Accounts Receivable Branch
     6500 South MacArthur Boulevard
     Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title,

civil action number, and name of this Court; Brett Hamburger as

a defendant in this action; and specifying that payment is made

pursuant to this Final Judgment.

     Defendant shall simultaneously transmit photocopies of

evidence of payment and case identifying information to the

Commission’s counsel in this action.   By making this payment,

Defendant relinquishes all legal and equitable right, title, and

interest in such funds and no part of the funds shall be

returned to Defendant.

     The Commission shall hold the funds (collectively, the

“Fund”) and may propose a plan to distribute the Fund subject to

the Court’s approval.    The Court shall retain jurisdiction over

the administration of any distribution of the Fund.   If the

Commission staff determines that the Fund will not be

distributed, the Commission shall send the funds paid pursuant

to this Final Judgment to the United States Treasury.

     The Commission may enforce the Court’s judgment for

disgorgement and prejudgment interest by moving for civil

contempt (and/or through other collection procedures authorized

by law) at any time after 14 days following entry of this Final


                                  5
Judgment.   Defendant shall pay post judgment interest on any

delinquent amounts pursuant to 28 U.S.C. § 1961.

                                 V.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

Hamburger shall pay a civil penalty in the amount of $414,744.37

to the Commission pursuant to Section 20(d) of the Securities

Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange

Act [15 U.S.C. § 78u(d)(3)].   Defendant Hamburger shall make

this payment within 14 days after entry of this Final Judgment.

     Defendant Hamburger may transmit payment electronically to

the Commission, which will provide detailed ACH transfer/Fedwire

instructions upon request.     Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm.   Defendant Hamburger

may also pay by certified check, bank cashier’s check, or United

States postal money order payable to the Commission, which shall

be delivered or mailed to

     Enterprise Services Center
     Accounts Receivable Branch
     6500 South MacArthur Boulevard
     Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title,

civil action number, and name of this Court; Brett Hamburger as

a defendant in this action; and specifying that payment is made

pursuant to this Final Judgment.


                                  6
     Defendant Hamburger shall simultaneously transmit

photocopies of evidence of payment and case identifying

information to the Commission’s counsel in this action.   By

making this payment, Defendant Hamburger relinquishes all legal

and equitable right, title, and interest in such funds and no

part of the funds shall be returned to Defendant.   The

Commission shall send the funds paid pursuant to this Final

Judgment to the United States Treasury. Defendant Hamburger

shall pay post-judgment interest on any delinquent amounts

pursuant to 28 USC § 1961.

                               VI.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this

Court shall retain jurisdiction of this matter for the purposes

of enforcing the terms of this Final Judgment.




                             /s/ Douglas P. Woodlock_________
                             DOUGLAS P. WOODLOCK
                             UNITED STATES DISTRICT JUDGE




                                7
